THE COURT.
The respondent, after due notice, has regularly moved to dismiss this appeal. Nothing has been filed in this court except the papers in connection with this motion. It appears from the clerk’s certificate that the action was one for a money judgment and that judgment was entered in favor of the defendants on May 19, 1941; that notice of appeal was filed on July 19, 1941; that no request for the preparation of a transcript under the provisions of section 953a of the Code of Civil Procedure has ever been filed; that no proposed bill of exceptions has been filed or settled; that no proceedings for the settlement of a bill of exceptions are pending; and that the time for instituting proceedings for the preparation of a bill of exceptions or of a transcript has expired. No appearance was made on behalf of the appellant at the time the motion was made.
The motion is granted and the appeal is dismissed.